  Case 2:18-cv-15047-JMV-MF Document 11 Filed 07/17/19 Page 1 of 6 PageID: 60



Not for Publication

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 DAVID CARLOR,
                Plaint (if                                  Civil Action No. 18-15047
        v.                                                         (JMV) (MF)


 BANK of AMERICA/MERRILL LYNCH                                      OPINION
 AND JOHN/JANE DOES A THROUGH D,
                Defendant.



JOHN MICHAEL VAZOUEZ. U.S.D.J.

       This case comes before the Court on a motion to dismiss, D.E, 4, filed by Defendant Merrill

Lynch, Pierce, Fenner & Smith, Inc. (“Defendant,” “Merrill Lynch,” or “Firm”) to dismiss Plaintiff

David Carlor’s Complaint alleging employment discrimination based on race, D.E. 1. Plaintiff

alleges violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C.   §   2000(e) et seq. (“Title

VII”) and the New Jersey Law Against Discrimination, N.J. Stat. Ann.     §   10:5-I et seq. (“LAD”).

Defendant moves to dismiss the Complaint for failure to state a claim under Federal Rule of Civil

Procedure I 2(b)(6). The Court reviewed the parties’ submissions’ and decided the motion without

oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons that follow,

Defendant’s motion to dismiss, D.E. 4, is GRANTED.




‘Defendant’s brief in support of its motion, D.E. 4-1, is referred to as “Defendant’s Brief or
“Def. Br.” Plaintiff’s brief in opposition, D.E. 7, is referred to as “Opposition” or “Opp.”
Defendant’s reply brief, D.E. 8, is referred to as “Reply Brief’ or “Reply Br.”
    Case 2:18-cv-15047-JMV-MF Document 11 Filed 07/17/19 Page 2 of 6 PageID: 61



      I.          BACKGROUND2

             Plaintiff is an African-American male from New Jersey. D.E. 1 (“Compl.”)               ¶fflJ   1, 14.

Plaintiff worked for Defendant in Teaneck, New Jersey for approximately 35 months. Id. ¶j 3,

14, 16. Defendant was hired on November 11, 2014 and worked first as a Corporate Recruiter,

until he transferred to the position of Financial Solutions Advisor, which he continued until his

termination on October 6, 2017.           Id.   ¶     4-5.       Plaintiff claims that lie exhibited exemplary

performance until his termination. Id.     ¶    17.

             Plaintiff was terminated via a letter from the Financial Industry Regulatory Authority

(FINRA) for “attempting to send client information to a personal email address outside the Firm.”

Id.   ¶    18. Plaintiff claims that he never received any type of written warning, notification, or

discipline in regard to this matter, but instead was summarily terminated months afier the incident.

Id.   ¶     19.   He fin-ther asserts that Caucasian employees have violated company policies and

procedures and were only given written warnings. Id.                 ¶ 20.
      II.         PROCEDURAL HISTORY

             Plaintiff completed an Equal Employment Opportunity Commission (“EEOC”)

Questionnaire on July 18, 2018, and the EEOC issued a Right to Sue Notice on August 8, 2018.

Id.   ¶     11, 13. Plaintiff filed his Complaint on October 17, 2018, listing the following two counts

for unlawthl employment discrimination: (1) race discrimination under the Title VII and (2) race

discrimination under LAD. Id.        ¶3f 21-24.       On November 9, 2018, Defendant filed the motion to

dismiss, D.E. 4; which Plaintiff opposed, D.E. 7; and to which Defendant replied, D.E. 8.




2
 The Court draws the following facts from Plaintiffs’ Complaint, which are taken as true for the
purposes of the current motion. See James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir.
2012).


                                                             2
  Case 2:18-cv-15047-JMV-MF Document 11 Filed 07/17/19 Page 3 of 6 PageID: 62



           The Court further notes that Plaintiffs opposition is less than three pages in length. D.E.

7. The first substantive page discusses the standard of review, which continues on the next page

and cites to the Conley standard regarding notice pleadings.      Opp. Br. 2-3.   As to an analysis of

the Complaint here, Plaintiffs opposition consists of the following, conclusory assertion:

“Plaintiffs Complaint clearly alleges the claims made and provides Defendant with fair notice of

Plaintiffs claim and grounds upon which it rests.” Id. at 3. Plaintiffs opposition is, in short,

inadequate at best.

    Ill.      LEGAL STANDARD

           Federal Rule of Civil Procedure 1 2(b)(6) permit a motion to dismiss when a complaint fails

“to state a claim upon which relief can be granted[.]” For a complaint to survive dismissal under

Rule 12(b)(6), it must contain sufficient factual matter to state a claim that is plausible on its face.

Ashcrofi v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell AtL Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir.

2016).

           In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. Fowler v. UFMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements

of the elements of a claim are legal conclusions, and therefore, not entitled to a presumption of

truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do




                                                    3
    Case 2:18-cv-15047-JMV-MF Document 11 Filed 07/17/19 Page 4 of 6 PageID: 63



not state “a legally cognizable cause of action.” Turner v. JP. Morgan Chase & Co., 2015 WL

12826480, at *2 (D.N.J. Jan. 23, 2015)?

     IV.      DISCUSSION

           Defendant argues that the Complaint fails to state a claim because it does not allege

sufficient facts that could give rise to an inference of discrimination, thus requiring dismissal of

the discrimination claims.4 DeE Br. at 3-4. The Court agrees.

           Title VII of the 1964 Civil Rights Act, “protects all employees of and applicants for

employment with a covered employer, employment agency, labor organization, or training

program against discrimination based on race, color, religion, sex, or national origin.” Gen. Tel.

Co. of the Nw. v. Equal Employment Opportunity Comm ‘n, 446 U.S. 318, 323 (1980). Title VII

and the LAD prohibit employers from wrongfully discriminating against their employees. See 42

U.S.C.     § 2000e-2; N.J.S. § 10:5-12(a).
           To state a prima facie case of discrimination under Title VII, a plaintiff must show the

following;

                  (I) she belongs to a protected class; (2) she was qualified for the
                  position; (3) she was subject to an adverse employment action
                  despite being qualified; and (4) under circumstances that raise an
                  inference of discriminatory action, the employer continued to seek

 As noted, Plaintiff argues that the standard for a motion to dismiss is simply “whether or not the
Defendant is provided with a fair notice of the claims made.” Opp. at 3. This standard was
established by Conley v. Gibson, 355 U.S. 41(1957), but has since been overruled by Twombly
and Iqbal. The current standard, as articulated above in Section III, requires “a complaint [to]
contain sufficient factual matter. to ‘state a claim to relief that is plausible on its face.” Iqba4
                                     .   .



556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). While Plaintiff is correct in that he does not
need to prove a prima facie case in his Complaint, he must meet the standard established in
Twombly that the “facts alleged must raise the right to relief above a speculative level.”
DiTommaso i Meds Co., 754 F. Supp. 2d 702, 705 (D.N.J. 2010). In other words, the “elements
of the prima facie claim do not have to be proven, but merely must be plausible.” Id.
‘
  The Title VII and LAD claims are discussed together, as the “[a]nalysis of a claim made pursuant
to the [ILAD generally follows analysis of a Title VII claim.” Schurr v. Resorts hit ‘I Hotel, Inc.,
196 F.3d 486,498 (3d Cir. 1999).


                                                   4
  Case 2:18-cv-15047-JMV-MF Document 11 Filed 07/17/19 Page 5 of 6 PageID: 64



               out individuals with qualifications similar to the plaintiffs to fill the
               position.

Small v Rahwav Bd. of Educ., 2018 WL 615677, at *3 (D.N.J. Jan. 26, 2018) (citing Barrentine

v New Jersey Transit, 44 F. Supp. 3d 530, 538 (D.N.J. 2014)).

       “An actionable adverse employment action is ‘a significant change in employment status,

such as hiring, firing, failing to promote, reassignment with significantly different job

responsibilities, or a decision causing a significant change in benefits.” Betts v. Summit Oaks

Hosp., 687 F. App’x 206, 207 (3d Cir. 2017) (quoting Burlington Indus., Inc. v. Ellerth, 524 U.s.

742, 761 (1998)). One way to establish disparate treatment is for a plaintiff to show he or she was

treated less favorably than a similarly situated employee who was not within a plaintiff’s protected

class. See Doe v. C.A.R.S. Prof. Plus, 527 F.3d 358, 366 (3d Cir. 2008).

       Plaintiff plausibly pleads the first three elements. First. Plaintiff indicates that he is a

member of a protected class. He is African American. Compi.            ¶   15. Second, he asserts that he

was qualified for the position. He states that he “exhibited exemplary performance” during his

employment. Id. at ¶ 17. Third, Plaintiff asserts that he suffered an adverse employment action        —




hewasfired. Id. atf 18.

       That said, Plaintiff does not sufficiently plead the fourth element. Plaintiff does allege that

“[o]ther Caucasian employees that have violated company policies and procedures were given

written warnings and not summarily terminated.” Id.          ¶   20.   However, Plaintiff provides no

additional information. Without more details, such as the qualifications/positions of the Caucasian

employees and their alleged violations, the allegations are insufficient to give rise to an inference

that Plaintiff was discriminated against based on his race. See, e.g., Bray v. Schlumberger Tech.

Corp., 2012 WL 1941855, at *5 (D.N.J. May 29, 2012) (finding Plaintiff’s assertion that her




                                                   5
  Case 2:18-cv-15047-JMV-MF Document 11 Filed 07/17/19 Page 6 of 6 PageID: 65



reassignment occurred under circumstances suggestive of discriminatory animus because

managers of a protected class were replaced by managers of a non-protected class insufficient).

         Additionally, and importantly, Plaintiff fails to provide evidence to support a finding that

Defendant acted “under circumstances that raise an inference of discriminatory action.” The fact

that he is African American alone does not raise an inference of discriminatory animus. See, e.g.,

Sanillo v. US. Postal Set-v., 352 F.3d 789, 798 (3d Cir. 2003) (finding that the plaintiffs evidence

of race discrimination consisting solely of his own assertion that he was not rehired because he is

Native American insufficient).       Plaintiff must establish “some causal nexus” between his

membership in a protected class and his employer’s decision to fire him. See id.

         Because the Complaint does not contain sufficient factual allegations, it is dismissed

without prejudice.

    V.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Dismiss GRANTED.                 Plaintiffs

Complaint is DISMISSED without prejudice. Plaintiff is granted leave to file an amended

complaint curing the deficiencies noted herein. If Plaintiff does not file an amended complaint

within thirty (30) days, this matter will be dismissed with prejudice. An appropriate Order

accompanies this Opinion.



Dated: July 17, 2019

                                                       John Michael Vaz4ie, U.S.D.J.




                                                   6
